Citation Nr: 1123745	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  05-28 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for the service-connected bilateral pes planus to include consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from November 1977 to April 1978 and from June 1978 to June 1981.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the RO that assigned an increased rating of 10 percent for the service-connected pes planus and denied service connection for a back disorder, a knee disorder and an ankle condition, claimed as secondary to service-connected pes planus.

The Veteran had been scheduled for hearings before the Board in May 2006, March 2007, July 2008 and February 2009.  In a February 2009 letter, the Veteran requested to postpone his hearing for financial reasons.  

In an April 2009 letter, the RO informed the Veteran that, while he had repeatedly requested a hearing to take place somewhere closer to his home, the only location where hearings were held was at the RO.  

The RO added that the facilities to hold hearings were not available at other locations other than one with a Veterans Law Judge in Washington, DC.

In a June 2009 brief, the representative requested that the Veteran be afforded a hearing closer to home.  Accordingly, the Veteran's request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(e) (2010). 

In a July 2009 decision, the Board assigned a 30 percent rating for the service-connected pes planus.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand, requesting that the Court vacate and remand that portion of the July 2009 decision that denied a rating in excess of 30 percent, to include on an extraschedular basis.  

In June 2010, the Court in turn issued an Order that granted the Joint Motion. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

An April 2003 VA examination report noted that the Veteran reported being previously employed in construction and having significant problems with his feet.  

The VA examination report dated in August 2008 indicated that the Veteran had to stop working at McDonald's because of foot pain.  

The examiner noted that the Veteran's usual trade was in the field of construction and that he might be able to do sedentary work that did not require long periods of time if he had the background.  

The examiner indicated that the Veteran was unable to tolerate more physical type of jobs that he typically did, such as working in construction or at McDonald's.  

In a September 2008 statement, a staff physician at a VA domiciliary clinic stated that the Veteran had chronic pain due to chronic low back pain and bilateral pes planus, which caused bilateral foot pain.  The physician added that, because of this, he should be considered to be disabled from any level of work.  

In light of this evidence, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are met, and this case must be referred to the Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board must address a referral under 38 C.F.R. § 3.321(b)(1) where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

The Board notes that the RO denied the  Veteran's claim for a total rating based on individual unemployability by reason of service-connected disability in January 2009.  Thus, this issue has already been considered in conjunction with the increased rating for pes planus claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court of Appeals for Veterans Claims (Court) in Dingess/Hartman held that VCAA notice requirements includes notice of degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO should inform the Veteran and his representative of the elements of a claim for increase on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) that complies with the notification requirements of VCAA and permit the Veteran full opportunity to supplement the record as desired.  The RO should conduct any additional development of these claims in accordance with 38 C.F.R. § 3.159.  

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that another VA examination is required to determine the current severity of the service-connected pes planus. 

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment for the service-connected pes planus.  

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  

Accordingly, this matter remaining on appeal is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to notify the Veteran and his representative of the elements of a claim for increase on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) that complies with the notification requirements of VCAA and permit the Veteran full opportunity to supplement the record as desired.  The RO should conduct any additional development of these claims in accordance with 38 C.F.R. § 3.159.  

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA medical treatment sources for the service-connected pes planus.  The letter should request sufficient information to identify the health care providers.  The RO should provide the necessary forms and ask the Veteran to complete and submit authorizations for any identified health care provider to provide copies of any pertinent records. 

If the Veteran adequately identifies the health care providers (with complete addresses) and complete any required authorization, the RO should request legible copies of all clinical records that have not been previously obtained and incorporate them into the claims file.  

The letter also should invite the Veteran to submit medical evidence or treatment records to support his claim.    

3.  The RO should schedule the Veteran for a VA examination to determine the current extent and severity of the service-connected pes planus.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should specifically identify all symptomatology and manifestations of the service-connected pes planus and opine whether it manifested by moderate, moderately-severe, severe or pronounced impairment in terms of the Rating Schedule.  

The examiner should indicate whether the pes planus causes marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward placement and severe spasm of the tendo Achilles on manipulation.  The examiner should indicate whether the pes planus is improved by orthopedic shoes or appliances.   


4.  Following completion of all indicated development, the RO should readjudicate the claim for a rating in excess of 30 percent for the service-connected pes planus to include on an extraschedular basis in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

